Citation Nr: 1013404	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  04-40 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to increased compensation for a dependent prior 
to September 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 September 
1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision of 
the Department of Veterans Affairs (VA), regional office (RO) 
in Denver, Colorado.

The Board denied the Veteran's claim in a June 2007 decision.  
The Veteran appealed the June 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a February 2009 order vacated the Board's June 2007 
decision and remanded the matter to the Board for development 
and reconsideration pursuant to a Joint Motion of the 
parties.


FINDING OF FACT

The Veteran died in May 2009.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died on May [redacted], 2009, during the 
pendency of the appeal.  In March 2010, the Board received a 
death certificate verifying that fact.

As a matter of law, a claim does not survive the death of an 
appellant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's 
claim has become moot by virtue of his death and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.


ORDER

The claim is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


